 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7                                               ***
 8   MICHAEL RODRIGUEZ,                                      Case No. 2:17-cv-02344-RFB-CWH

 9                      Plaintiff,                                 ORDER TO PRODUCE
10                                                                MICHAEL RODRIGUEZ,
              v.                                                       #1893015
11   NAPHCARE, et al,
12                     Defendants.
13
14      TO:        WARDEN, CLARK COUNTY DETENTION CENTER
15                 LAS VEGAS, NV
                   UNITED STATES MARSHAL FOR THE DISTRICT OF
16                 NEVADA AND ANY OTHER UNITED STATES MARSHAL
17
            THE COURT HEREBY FINDS that MICHAEL RODRIGUEZ, #1893015, is
18
     presently in custody of the Warden, Clark County Detention Center, 330 S. Casino Center, Blvd.,
19
     Las Vegas, NV.
20
21          IT IS FURTHER ORDERED that the Warden of Clark County Detention Center, or his

22   designee, shall transport and produce MICHAEL RODRIGUEZ, #1893015, to appear before
23
     the United States District Judge at the Lloyd D. George United States Courthouse in Las
24
     Vegas, Nevada, on or about Tuesday, June 4, 2019, at the hour of 2:30 PM, in LV Courtroom 7C to
25
     attend a motion hearing in the instant matter,   until the said MICHAEL RODRIGUEZ,
26
27   #1893015, is released and discharged by the said Court; and that said MICHAEL

28
 1   RODRIGUEZ, #1893015,, shall thereafter be returned to the custody of the Warden, Clark
 2
     County Detention Center, Las Vegas, Nevada, under safe and secure conduct.
 3
 4          DATED this 24th day of May, 2019.
 5
 6                                                   _____________________________________
                                                     RICHARD F. BOULWARE, II
 7                                                   UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              Page 2 of 2
